 



EXHIBIT 10.45
AMENDMENT NO. 2
TO
LICENSING AGREEMENT
               This Amendment No. 2 to Licensing Agreement (this “Amendment”) is
entered into effective as of March 1, 2008, by and between Redhook Ale Brewery,
Incorporated, a Washington corporation (“Redhook”), and Widmer Brothers Brewing
Company, an Oregon corporation (“Widmer”).
RECITALS
          A. Effective as of February 1, 2003, Redhook and Widmer entered into a
Licensing Agreement (the “Licensing Agreement”). Capitalized terms used but not
defined in this Amendment will have the meanings given those terms in the
Licensing Agreement.
          B. The Parties now desire to amend the Licensing Agreement in certain
respects.
          NOW THEREFORE, the parties agree as follows.
     1. Consent to Sublicense. Widmer hereby consents to Redhook’s sublicense of
the Trademarks and related intellectual property to Fulton Street Brewery, Inc.
(“FSB”), pursuant to the terms of a Sales, Marketing And Licensing Agreement
effective March 1, 2008 between Redhook and FSB (the “FSB Agreement”).
     2. Waiver of Royalties.  Provided the FSB Agreement is in effect, Redhook
shall not be required to pay Widmer Royalties on sales of the Product in
Illinois, Wisconsin, Iowa, Kentucky and Nebraska.
     3. All of the terms and conditions in the Licensing Agreement not expressly
modified herein remain in full force and effect.
          The duly authorized representatives of the undersigned have executed
this Amendment as of the date first above written.

                     
 
                    WIDMER BROTHERS BREWING COMPANY       REDHOOK ALE BREWERY
INCORPORATED    
 
                   
By:
  /s/ Sebastian Pastore       By:   /s/ David J. Mickelson    
 
                   
 
                   
Name:
  Sebastian Pastore       Name:   David J. Mickelson    
 
                   
 
                   
Title:
  Vice President–Brewing Operations       Title:   President/COO    
 
                   

 